Citation Nr: 1221171	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-42 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hernia disability.  

2.  Whether new and material evidence has been presented to reopen a service connection claim for a gastrointestinal disability.  

3.  Entitlement to an effective date prior to September 15, 2008, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1986, and from December 1988 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and November 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran and his spouse testified before a Veterans Law Judge.  A written transcript of that hearing has been added to the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Within a November 2004 rating decision, the Veteran was denied service connection for a hernia disability.  The RO also concluded new and material evidence had not been submitted with which to reopen a service connection claim for a gastrointestinal disability, and the application to reopen was denied.  The Veteran responded by submitting a written statement which was received in April 2005, within a year of the November 2004 rating decision.  In his statement, which was labeled "Notice of Disagreement", the Veteran made specific reference to the November 2004 rating decision and the RO's denials of service connection for a hernia disability and for a stomach disability.  

The RO responded to this letter by issuing a May 2005 letter in which it stated the Veteran's statement could not be accepted as a notice of disagreement, because it allegedly failed to specify the issues he wished to appeal.  The Board disagrees.  The April 2005 statement from the Veteran was both clearly labeled as a "Notice of Disagreement" and made specific mention of the service connection claims for gastrointestinal and hernia disabilities.  Thus, the Board finds this statement to constitute a timely notice of disagreement regarding these issues.  The RO has yet, however, to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Adjudication of the Veteran's claim for an earlier effective date for the award of a TDIU must be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case on the issues of entitlement to service connection for a hernia disability, and whether new and material evidence has been submitted to reopen a service connection claim for a gastrointestinal disability.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of these issues.  If and only if an appeal of these issues is perfected, then those issues must be returned to the Board for further appellate consideration, as appropriate.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim(s) in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

